Electronically Filed
                                                        Supreme Court
                                                        SCWC-30472
                                                        24-MAY-2012
                                                        08:50 AM
                              SCWC-30472

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DONNA W. KUEHU, Petitioner/Claimant-Appellant,

                                 vs.

                     UNITED AIRLINES, INC.,
           Respondent/Employer-Appellee, Self-Insured,

                                 and

                GALLAGHER BASSETT SERVICES, INC.,
         Respondent/Third-Party Administrator-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (ICA NO. 30472; CASE NO. AB 2007-142 (2-05-10623) (2-06-06908))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
       (By: Recktenwald, C.J., Nakayama, and Acoba, JJ.,
     Circuit Judge Nacino, in place of Duffy, J., recused,
    and Circuit Judge Ahn, in place of McKenna, J., recused)

          Petitioner/Claimant-Appellant Donna W. Kuehu’s

application for writ of certiorari filed on April 16, 2012, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 24, 2012.

Donna W. Kuehu, petitioner,
pro se                            /s/ Mark E. Recktenwald

Jennifer M. Yusi (Rush Moore      /s/ Paula A. Nakayama
LLP) for respondents
                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Edwin C. Nacino

                                  /s/ Karen S. S. Ahn